PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Patent No. 10,472,419
Issued: 12 November 2019
Application of Sabatos-Peyton et al.
Application No. 15/432,819
Filed: 14 Feb 2017
For: ANTIBODY MOLECULES TO TIM-3 AND USES THEREOF
:
:
:
:	DECISION ON PETITION
:
:
:

This is a response to the “REQUEST FOR RECONSIDERATION AND RECALCULATION OF PATENT TERM ADJUSTMENT UNDER 37 C.E.R. § 1.705(B)” filed June 12, 2020 requesting that the Office adjust the PTA from 22 days to 0 days. The Office has re-determined the PTA to be 0 days. 

The petition is GRANTED. 

The Office acknowledges submission of the $200 fee set forth in 37 CFR 1.18(e). The fee set forth in 37 CFR 1.18(e) is a requirement and will not be refunded. As the patent issued November 12, 2019, the Office also acknowledges the five month extension of time request and fee in the amount of $3000, as set forth in 37 CFR 1.17(a)(5). No additional fees are required.

Relevant Procedural History

On November 12, 2019, this patent issued with a patent term adjustment determination of 22 days.  June 12, 2020, Patentee filed a “REQUEST FOR RECONSIDERATION AND RECALCULATION OF PATENT TERM ADJUSTMENT UNDER 37 C.E.R. § 1.705(B)” seeking an adjustment of the determination to 0 days.  Patentee’s calculation argues additional applicant delay pursuant to 37 C.F.R. § 1.704(c)(8), not previously accorded.

Patentee argues, “Applicants filed a first Supplemental Information Disclosure Statement (IDS) the following day, May 8, 2019. In accordance with 37 C.F.R. § 1.704(c)(8), Applicants believe there should have been an Applicant delay of 1 day, beginning on the day after the date the reply to the Non-Final Office Action was filed (i.e., May 7, 2019) and ending on the date that the first supplemental IDS was filed {i.e.. May 8, 2019).     Applicants filed a second Supplemental Information Disclosure Statement on June 28, 2019, prior to the receipt of the next action, the Notice of Allowance. In accordance with 37 C.F.R. § 1.704(c)(8), Applicants believe there should have been an Applicant delay of 51 days, beginning on the day after the date the first Supplemental IDS was filed {i.e.. May 8, 2019) and ending on the date that the second supplemental IDS was filed {i.e., June 28, 2019). Therefore, Applicants submit that the total Applicant delay is 110 days and not the 58 days indicated on the PTA Determination. Applicant delay therefore exceeds the USPTO delay, and Applicant is not entitled to any PTA Adjustment for this patent.”


A review of the application history reveals that applicants are correct. The record supports a conclusion that in this instance, the filing of the supplemental IDS’ on May 8, 2019 and June 28, 2019 after the filing of the response filed on May 7, 2019, is considered a failure to engage under 1.704(c)(8).  The responses were not expressly requested by the examiner neither did the IDS’ include statements under 37 CFR 1.704(d).

In view thereof, the period of reduction pursuant to 37 CFR 1.704(c)(8) for filing the supplemental responses is 52 days, counting the number of days in the period beginning on the day after the reply was filed, May 7, 2019 and ending on the date of filing of the second IDS on June 28, 2019.  Accordingly, a period of reduction of 52 days is being entered. 

In view thereof, the total Applicant Delay for this patent should be calculated as 110 (29+29+1+51) days and as such, the patent term adjustment is 0 (80 “A delay days”+ 0 “B delay days” - 0 overlap days - 110 applicant delay) days.   

This matter is being forwarded to the Certificates of Correction Branch for issuance of a certificate of correction in order to rectify this error.  See 35 U.S.C. § 254 and 37 CFR § 1.322.  The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by zero (0) days. 				

Telephone inquiries specific to this decision should be directed to the undersigned Attorney at (571) 272-3212.

/Patricia Faison-Ball/

Patricia Faison-Ball
ATTORNEY ADVISOR, OPET

Enclosures:  Copy of Certificate of Correction 
		Adjusted PTA calculation